IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-270-CV



LAWRENCE OBED CHIKEZIE AND E-Z PHARMACY,


	APPELLANTS

vs.



TEXAS STATE BOARD OF PHARMACY,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 91-6233, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  If the
appellant fails to file his brief within the prescribed time, the appellate court may dismiss the
appeal for want of prosecution, unless the appellant shows a reasonable explanation for failing to
file the brief and the appellee has not suffered material injury.  Tex. R. App. P. Ann. 74(l)(1).
	The transcript in this cause was filed on June 28, 1991.  Accordingly, appellants'
brief was due thirty days later, on July 29.  Appellants have not filed their brief.  Moreover,
appellants have not filed a motion for extension of time showing a reasonable explanation for their
omission.  See Tex. R. App. P. Ann. 74(n).  Accordingly, we dismiss this appeal for want of
prosecution.  See Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd
w.o.j.).

[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed for Want of Prosecution
Filed:  October 9, 1991
[Do Not Publish]